     Case 2:21-ap-01117-ER     Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53   Desc
                               Main Document    Page 1 of 24


 1   Matthew J. Faust, State Bar No. 254145
           faust@shariffaust.com
 2
     Khodadad D. Sharif, State Bar No. 187992
 3         sharif@shariffaust.com
     SHARIF | FAUST LAWYERS, LTD.
 4
     600 B Street, Suite 2490
 5   San Diego, CA 92101
     Telephone: (619) 233-6600
 6
     Facsimile: (619) 233-6602
 7
     Attorneys for Elissa D. Miller
 8   Chapter 7 Bankruptcy Trustee
 9
                       UNITED STATES BANKRUPTCY COURT
10
              CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
11                                         )
     In re                                 ) Bankruptcy Case No.: 2:19-20867-ER
12                                         )
     South Bay Investment Group, Inc.,     ) Adversary Proceeding No.:
13                                         )
                         Debtor.           ) TRUSTEE’S COMPLAINT FOR:
14                                         )
                                           )      (1) AVOIDANCE AND RECOVERY
15   ELISSA D. MILLER, Chapter 7           )      OF FRAUDULENT TRANSFERS;
                                           )      (2) RECOVERY OF CORPORATE
16   Trustee for the Estate of South Bay   )      DISTRIBUTIONS;
     Investment Group, Inc.;               )      (3) FOR AVOIDANCE AND
17                                         )      RECOVERY OF FRAUDULENT
                                           )      TRANSFERS;
18                       Plaintiff,        )      (4) FOR AVOIDANCE AND
           vs.                             )      RECOVERY OF FRAUDULENT
19                                         )      TRANSFERS;
                                           )      (5) CONVERSION AND
20   CHRISTOPHER E. LYELL, an              )      CONSPIRACY TO CONVERT
     individual, aka CHRIS LYELL;          )      ASSETS;
21   BRADLEY K. HANSEN, an                 )      (6) DECLARATORY JUDGMENT:
                                           )      SUCCESSOR LIABILITY;
22   individual, aka BRAD HANSEN;          )      (7) DECLARATORY JUDGMENT:
     MANHATTAN BEACH VENTURES, )                  ALTER EGO;
23   LLC, a California limited liability   )      (8) RECOVERY OF AVOIDED
                                           )      TRANSFERS OR THEIR VALUE;
24   company, dba The Student Loan Relief )       AND
     Department;                           )      (9) PRESERVATION OF
25   PRIME ENTERPRISES, LLC, and           )      TRANSFERS AVOIDED
                                           )
26   Idaho limited liability company doing )
     business in California; and           )
27   PAUL JOHNSON, an individual           )
                                           )
28                                         )
                        Defendants.

                                         Complaint
                                            1
     Case 2:21-ap-01117-ER      Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53       Desc
                                Main Document    Page 2 of 24


 1         COMES NOW, Elissa D Miller, in her capacity as Chapter 7 Trustee (the “Trustee”)
 2
     for the estate of South Bay Investment Group, Inc. (“SBIG” or “Debtor”), who brings this
 3
     avoidance action against CHRISTOPHER E. LYELL, an individual, aka CHRIS LYELL;
 4

 5   BRADLEY K. HANSEN, an individual, aka BRAD HANSEN; MANHATTAN BEACH
 6
     VENTURES, LLC, a California limited liability company, dba The Student Loan Relief
 7
     Department; and DOES 1 through 25 (collectively “Defendants”) and allege as follows:
 8

 9
10
                                         INTRODUCTION
11

12         1)     This complaint is filed against Defendants to avoid transactions made by the
13   Debtor to the Defendants, who are insiders and successors of the Debtor, leaving Debtor
14
     unable to pay its debts.
15

16

17
                                    JURISDICTION & VENUE
18

19         2)     This Bankruptcy Court has jurisdiction over this adversary proceeding pursuant

20   to 28 U.S.C. §§ 157 and 1334, and Rule 7001 of the Federal Rules of Bankruptcy Procedure.
21
           3)     This complaint is filed in conjunction with an underlying bankruptcy case, In re
22

23   South Bay Investment Group, Inc., Debtor, CACB Case No. 2:19-bk-20867-ER, commenced

24   on 12 September 2019 (the “Commencement Date”) in the United States Bankruptcy Court
25
     for the Central District of California, Los Angeles Division.
26
27         4)     This Court has jurisdiction over this adversary proceeding, which is a core

28   proceeding, pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (O), 1334. (F.R.C.P. § 8).

                                           Complaint
                                              2
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53          Desc
                                 Main Document    Page 3 of 24


 1   Regardless of whether this proceeding is core, non-core, or otherwise, Plaintiff consents to
 2
     the entry of a final order and judgment by the Bankruptcy Court. Defendant is hereby
 3
     notified that Rule 7008 of the Federal Rules of Bankruptcy Procedure requires defendant to
 4

 5   plead whether consent is given to the entry of a final order and judgment by the Bankruptcy
 6
     Court.
 7
              5)   The Court has personal jurisdiction over Defendants because the complained-of
 8

 9   acts all occurred and were committed by Defendants in this Judicial District.
10
              6)   Venue is proper in this Court because this civil proceeding arises under Title 11
11
     of the United States Bankruptcy Code as provided in 28 U.S.C. § 1409
12

13

14
                                            THE PARTIES
15

16            7)   Plaintiff is the chapter 7 trustee for the SBIG bankruptcy estate (the "Estate")
17   and its respective creditors. Plaintiff brings this action solely in her capacity as chapter 7
18
     trustee for the Estate and its creditors. To the extent that Plaintiff hereby asserts claims
19
20   under 11 U.S.C. § 544(b), Plaintiff is informed and believes, and on that basis alleges
21
     thereon, that there exists in this Bankruptcy Case one or more creditors holding unsecured
22
     claims allowable under 11 U.S.C. § 502 or that are not allowable only under 11 U.S.C. §
23

24   502(e) who could have avoided the respective transfers or obligations under California or
25
     other applicable law before the Petition Date.
26
              8)   As alleged Plaintiff is the chapter 7 trustee. As a result, Plaintiff does not have
27

28   personal knowledge of the facts alleged in this Complaint that occurred prior to her

                                             Complaint
                                                3
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53          Desc
                                 Main Document    Page 4 of 24


 1   appointment and, therefore, alleges all those facts on information and belief. Plaintiff
 2
     reserves the right to amend this Complaint to allege additional claims against Defendants
 3
     (defined below) and to challenge and recover transfers made to or for the benefit of
 4

 5   Defendants in addition to those transfers alleged in this Complaint.
 6
            9)    Defendant CHRISTOPHER E. LYELL, aka CHRIS LYELL (hereinafter “Mr.
 7
     Lyell”) is an individual residing within this judicial district. Mr. Lyell, at all times relevant
 8

 9   to this Complaint, was an insider of Debtor; specifically, a shareholder, officer, and director.
10
     Mr. Lyell was also an insider of Defendant Manhattan Beach Ventures, LLC; specifically, a
11
     member, a manager, and/or the managing member. Mr. Lyell maintained signatory powers
12

13   for both Debtor and Defendant M.B.V.’s depository bank accounts. Mr. Lyell participated in
14
     the day-to-day business activities of Debtor and Defendant M.B.V., and, at all times material
15

16
     to this Complaint, acting alone or in concert with others, in formulating, directing,

17   controlling, had the authority to control and participated in the acts and practices of Debtor
18
     and Defendant M.B.V., including the acts and practices set forth in this Complaint. Mr. Lyell
19
20
     received moneys from the Debtor in the form of dividends/distributions from Debtor. Upon

21   information and belief, Mr. Lyell also received moneys from Debtor in the form of
22
     dividends/distribution from M.B.V. that originated and/or were received in this judicial
23

24   district.

25          10)   Defendant BRADLEY K. HANSEN, aka BRAD HANSEN, (hereinafter “Mr.
26
     Hansen”) is an individual residing within this judicial district. Mr. Hansen, at all times
27

28   relevant to this Complaint, was an insider of Debtor; specifically, a shareholder, officer, and


                                             Complaint
                                                4
     Case 2:21-ap-01117-ER      Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53         Desc
                                Main Document    Page 5 of 24


 1   director. Mr. Hansen was also an insider of Defendant M.B.V. specifically, a member, a
 2
     manager, and/or the managing member. Mr. Hansen maintained signatory powers for both
 3
     Debtor and Defendant M.B.V.’s depository bank accounts. Mr. Hansen participated in the
 4

 5   day-to-day business activities of Debtor and Defendant M.B.V., and, at all times material to
 6
     this Complaint, acting alone or in concert with others, in formulating, directing, controlling,
 7
     had the authority to control and participated in the acts and practices of Debtor and
 8

 9   Defendant M.B.V., including the acts and practices set forth in this Complaint. Mr. Hansen
10
     received moneys from the Debtor in the form of dividends/distributions from Debtor. Upon
11
     information and belief, Mr. Hansen also received moneys from Debtor in the form of
12

13   dividends/distribution from M.B.V. that originated and/or were received in this judicial
14
     district.
15

16
               11)   Defendant MANHATTAN BEACH VENTURES, LLC, dba The Student Loan

17   Relief Department (“M.B.V.”) is a limited liability company formed under the laws of
18
     California, with its principal place of business at 2627 Manhattan Beach Blvd., Ste 200,
19
20
     Redondo Beach, CA 90278. At the filing of this Complaint, M.B.V. is a suspended business

21   entity.
22
               12)   Defendant PRIME ENTERPRISES, LLC (“Prime”), is a limited liability
23

24   company formed under the laws of Idaho, which does business in this judicial district. At all

25   times relevant to this Complaint, Prime is/was a managing member of Defendant M.B.V.
26
     Upon information and belief, Defendant Prime received moneys from the Debtor in the form
27

28


                                            Complaint
                                               5
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53     Desc
                                 Main Document    Page 6 of 24


 1   of dividends/distributions from M.B.V. that originated and/or were received in this judicial
 2
     district.
 3
            13)   Defendant PAUL JOHNSON (“Mr. Johnson”) is an individual residing in
 4

 5   Idaho, but who does business within this judicial district. At all times relevant to this
 6
     Complaint, Mr. Johnson is/was a member, manager, and/or managing member of Defendant
 7
     Prime. Upon information and belief, Defendant Johnson received moneys from the Debtor
 8

 9   in the form of dividends/distributions from Defendants M.B.V. and/or Prime that originated
10
     and/or were received in this judicial district.
11
            14)   At all times mentioned in the causes of action into which this paragraph is
12

13   incorporated by reference, each Defendant was the agent/employee of each and every other
14
     Defendant. In doing the things alleged in the causes of action to which this paragraph is
15

16
     incorporated by reference, each and every Defendant was acting within the course and scope

17   of this agency and employment and was acting with the consent, permission, and
18
     authorization of each of the other Defendants. All actions of each Defendant alleged in the
19
20
     causes of action into which this paragraph is incorporated by reference were ratified and

21   approved by the officers or managing agents of every other Defendants.
22

23

24                      FACTS COMMON TO ALL CAUSES OF ACTION
25
     I.     Debtor’s Business
26
            15)   In or about 2014, Defendants Lyell and Hansen formed and began operating
27

28   Debtor to work in the student loan consolidation industry as a marketing team selling loan

                                            Complaint
                                               6
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53          Desc
                                 Main Document    Page 7 of 24


 1   consolidation packages. Debtor initially did business under the name “Student Loan
 2
     Project,” but later did business under the name “Student Loan Relief Department.”
 3
           16)    Debtor would obtain “leads”—individuals who were paying student loans and
 4

 5   required assistance—and, through the efforts of a call center-based sales force, assisted
 6
     student loan borrowers to assist them in qualifying for federal student loan repayment
 7
     programs. At all relevant times, Debtor maintained its principal place of business at 2627
 8

 9   Manhattan Beach Blvd., Ste 200, Redondo Beach, CA 90278.
10
           17)    Once Debtor’s salespeople were able to close a lead, they forwarded the student
11
     to one of a handful of student loan processors (“Processors”), who would finalize the
12

13   students’ paperwork with the federal government. Thereafter, the students made their
14
     payments to the Processors.
15

16
           18)    Upon receiving the students’ payments, the Processors then paid a portion of the

17   fees collected to Debtor.
18
           19)    Debtor thereafter paid a portion of the fees it received from the Processors to its
19
20
     lead generators, including a creditor in this action, R2 MPowered, LLC (hereinafter “R2”).

21

22
     II.   Debtor Colluded with the Defendants to Defraud Debtor’s Creditors
23

24         20)    In or about late 2015, Defendants Lyell and Hansen decided to solicit an

25   “investor,” who turned out to be Defendant Paul Johnson.
26
           21)    Upon information and belief, these gentlemen determined that they could make
27

28   their business more profitable if they did not pay their largest creditor, which was, at the time


                                             Complaint
                                                7
     Case 2:21-ap-01117-ER        Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53   Desc
                                  Main Document    Page 8 of 24


 1   R2. Accordingly, they agreed to form Defendant M.B.V. to act as a new corporate shell to
 2
     house Debtor’s assets.
 3
           22)   Upon information and belief, they agreed amongst themselves to engage in a
 4

 5   sham sale of Debtor’s assets, described below, to Defendant M.B.V. in an effort to make
 6
     their transaction appear legitimate. The assets that were supposedly transferred to M.B.V.
 7
     constituted everything that made up Debtor’s business, including but not limited to:
 8

 9               (a) contracts,
10
                 (b) equipment,
11
                 (c) files,
12

13               (d) furniture,
14
                 (e) computers,
15

16
                 (f) software,

17               (g) trade secrets,
18
                 (h) customer lists,
19
20
                 (i) vendor information,

21               (j) employees,
22
                 (k) good will (including the dba “Student Loan Relief Department”), and
23

24               (l) R2’s leads (collectively, the “S.B.I.G. Assets”).

25         23)   The only asset not directly transferred to Defendant M.B.V., was a small
26
     receivable which totaled about $ 7,500 in payments per month from one of the Processors.
27

28


                                            Complaint
                                               8
     Case 2:21-ap-01117-ER      Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53      Desc
                                Main Document    Page 9 of 24


 1          24)   Upon information and belief, this sham sale occurred in early 2016; however,
 2
     Defendants concealed the fact of their transfer from their creditors.
 3
            25)   With the “sale” complete, Defendants Lyell and Hansen then drained Debtor’s
 4

 5   bank account, paying themselves “dividends.”
 6
            26)   With its capital account drained, Debtor claimed it was now unable to pay its
 7
     creditors.
 8

 9
10
     III.   The Defendants Prosper From Debtor’s Assets
11
            27)   Defendant M.B.V. was formed, owned, and operated by Defendants Lyell,
12

13   Hansen, and Johnson (either directly or through Defendant Prime, which is also a manager
14
     and/or member of Defendant M.B.V.).
15

16
            28)   With Debtor’s creditors out of the way, Defendants picked up Debtor’s business

17   operations through Defendant M.B.V. M.B.V. became a profitable business venture once it
18
     no longer had to worry about paying S.B.I.G.’s debts.
19
20
            29)   Utilizing the money that should have been paid to Debtor’s creditors, Defendant

21   M.B.V. expanded its operations and became even more profitable. Defendants Lyell and
22
     Hansen received salary, dividends, and other payments from M.B.V. in an amount to be
23

24   proven at trial. Upon information and belief, Defendant Johnson also received dividends and

25   distributions, either directly, or indirectly through Defendant Prime, which was also a
26
     member or manager of Defendant M.B.V.
27

28          30)   With his share of the “dividends,” Defendant Lyell bought a boat:


                                           Complaint
                                              9
     Case 2:21-ap-01117-ER     Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53    Desc
                               Main Document    Page 10 of 24


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20
           31)   None of these moneys were paid to Debtor’s Creditors.
21

22

23   IV.   The R2 Litigation
24
           32)   After Debtor defaulted on its obligation, Creditor R2 filed a claim in the
25

26   Superior Court for the State of California, County of San Diego, in the case entitled R2

27   Mpowered, Inc. v. South Bay Investment Group, Inc.
28


                                         Complaint
                                            10
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53         Desc
                                 Main Document    Page 11 of 24


 1          33)    R2 pursued the matter to trial, and ultimately won judgment, which is reflected
 2
     in the claim it filed in this case for $ 887,051.31. (Claim No. 4).
 3
            34)    Debtor was represented in that action by Creditor Wilson Kosmo Turner, whose
 4

 5   final bill also remains unpaid. (Claim No. 3).
 6
            35)    Once Creditor R2 began enforcing its judgment, Debtor filed the Bankruptcy.
 7
            36)    Accordingly, the Trustee now files this avoidance action to recoup the moneys
 8

 9   taken by Defendants to the detriment of Debtor’s creditors.
10

11

12                                   FIRST CAUSE OF ACTION
13          FOR AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS
14            (11 U.S.C. §§ 548, 544 & Cal. Civ. Code §§ 3439.04, 3439.05)
15                       (AGAINST DEFENDANT LYELL AND HANSEN)
16
            37)    The Trustee hereby incorporates by reference paragraphs 1-36 of this Complaint
17
     as if fully set forth herein.
18

19          38)    The Trustee is informed and believes, and thereon alleges, that the following
20
     transfers (collectively, the “Insider Transfers”) were all made to, or for the benefit of,
21
     Defendants Lyell and Hansen in an amount to be proven at trial:
22

23                 (a) Transfers made directly from Debtor to Defendants Lyell and Hansen under
24
                      the guise of dividends, distributions, or other like transfers;
25
                   (b) Payments made by Debtor to creditors of Defendants Lyell and Hansen, for
26
27                    their direct benefit.
28


                                              Complaint
                                                 11
     Case 2:21-ap-01117-ER        Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53    Desc
                                  Main Document    Page 12 of 24


 1                (c) Payments made to Defendants Lyell and Hansen indirectly through
 2
                     Defendant M.B.V., and labelled as dividends, distributions, or other like
 3
                     transfers;
 4

 5         39)    In so doing, Defendants Lyell and Hansen intended to hinder, delay, and
 6
     defraud its creditor, R2.
 7
           40)    The Trustee is informed and believes, and thereon alleges, that the Insider
 8

 9   Transfers were made:
10
                  (a) while the Debtor was insolvent and for less than a reasonably equivalent
11
                     value;
12

13                (b) rendering the Debtor insolvent and for less than a reasonably equivalent
14
                     value;
15

16
                  (c) while the Debtor was engaged in a business or transaction for which its

17                   remaining assets were unreasonably small in relation to the business or
18
                     transaction and for less than a reasonably equivalent value; and/or
19
20
                  (d) while the Debtor intended to incur, or believed or reasonably should have

21                   believed that it would incur, debts beyond its ability to pay as they became
22
                     due and for less than a reasonably equivalent value.
23

24         41)    By reason of the foregoing, the Insider Transfers are voidable pursuant to 11

25   U.S.C. sections 548 and 544(b), and sections 3439.04, subds. (a) - (b) and 3439.05 of the
26
     California Civil Code.
27

28


                                            Complaint
                                               12
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53        Desc
                                 Main Document    Page 13 of 24


 1          42)    Pursuant to 11 U.S.C. § 550(a), Defendants Lyell and Hansen are transferees of
 2
     the voidable Insider Transfers, and the Trustee is entitled to recover the value of the Insider
 3
     Transfers for the benefit of the estate.
 4

 5

 6
                                     SECOND CAUSE OF ACTION
 7
                      FOR RECOVERY OF CORPORATE DISTRIBUTIONS
 8

 9
                     (11 U.S.C. § 544 & Cal. Corp. Code § 500, et seq.)
10                       (AGAINST DEFENDANT LYELL AND HANSEN)
11          43)    The Trustee hereby incorporates by reference paragraphs 1-42 of this Complaint
12
     as if fully set forth herein.
13
            44)    The Insider Transfers were distributions made by Debtor to Defendants Lyell
14

15   and Hansen with the intent to defraud its creditors.
16
            45)    The Insider Transfers are voidable and recoverable because they do not meet the
17
     requirements of Corporations Code section 500 for corporate distributions in that:
18

19                 (a) The Insider Transfers were not paid out of retained earnings as that term is
20
                      described under generally accepted accounting principles;
21
                   (b) The Insider Transfers reduced the Debtor’s total assets to less than 1¼ times
22

23                    its total liabilities;
24
                   (c) The Insider Transfers reduced the Debtor’s then-current assets below its
25
                      then-current liabilities; and/or
26
27                 (d) The Insider Transfers impaired the Debtor’s ability to pay its debts as they
28
                      matured;

                                               Complaint
                                                  13
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53         Desc
                                 Main Document    Page 14 of 24


 1          46)    Accordingly, the Insider Transfers are dividends improperly made to
 2
     Defendants Lyell and Hansen.
 3
            47)    Therefore, the Insider Transfers are recoverable by the Trustee for the benefit of
 4

 5   the Estate.
 6

 7
                                       THIRD CAUSE OF ACTION
 8

 9
            FOR AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS
10            (11 U.S.C. §§ 548, 544 & Cal. Civ. Code §§ 3439.04, 3439.05)
11                                   (AGAINST DEFENDANT M.B.V.)
12          48)    The Trustee hereby incorporates by reference paragraphs 1-47 of this Complaint
13
     as if fully set forth herein.
14

15          49)    The Trustee is informed and believes, and thereon alleges, that the following

16   transfers (collectively, the “M.B.V. Transfers”) were all made to or for the benefit of
17
     Defendant M.B.V. and with the intent to defraud its creditors:
18

19                 (a) Transfers made directly from Debtor to Defendant M.B.V. under the guise

20                    of the sale of assets, intangibles, and receivables;
21
                   (b) Payments made by Debtor to creditors of Defendant M.B.V., for its direct
22

23                    benefit.

24          50)    The Trustee is informed and believes, and thereon alleges, that the M.B.V.
25
     Transfers were made:
26
27                 (a) while the Debtor was insolvent and for less than a reasonably equivalent

28                    value;

                                            Complaint
                                               14
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53      Desc
                                 Main Document    Page 15 of 24


 1                 (b) rendering the Debtor insolvent and for less than a reasonably equivalent
 2
                      value;
 3
                   (c) while the Debtor was engaged in a business or transaction for which its
 4

 5                    remaining assets were unreasonably small in relation to the business or
 6
                      transaction and for less than a reasonably equivalent value; and/or
 7
                   (d) while the Debtor intended to incur, or believed or reasonably should have
 8

 9                    believed that it would incur, debts beyond its ability to pay as they became
10
                      due and for less than a reasonably equivalent value.
11
            51)    By reason of the foregoing, the M.B.V. Transfers are voidable pursuant to 11
12

13   U.S.C. sections 548 and 544(b), and sections 3439.04, subds. (a) - (b) and 3439.05 of the
14
     California Civil Code.
15

16
            52)    Pursuant to 11 U.S.C. § 550(a), Defendant M.B.V. is a transferee of the

17   voidable M.B.V. Transfers, and the Trustee is entitled to recover the value of the M.B.V.
18
     Transfers for the benefit of the estate.
19
20

21                                   FOURTH CAUSE OF ACTION
22
            FOR AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS
23
              (11 U.S.C. §§ 548, 544 & Cal. Civ. Code §§ 3439.04, 3439.05)
24
                        (AGAINST DEFENDANTS PRIME AND JOHNSON)
25
            53)    The Trustee hereby incorporates by reference paragraphs 1-52 of this Complaint
26
27   as if fully set forth herein.
28


                                            Complaint
                                               15
     Case 2:21-ap-01117-ER     Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53       Desc
                               Main Document    Page 16 of 24


 1         54)    The Trustee is informed and believes, and thereon alleges, that Payments made
 2
     to Defendants Prime and Johnson, indirectly through Defendant M.B.V., and labelled as
 3
     dividends, distributions, or other like transfers were all made to or for the benefit of
 4

 5   Defendant Prime and Johnson, (the “P&J Transfers”) and with the intent to defraud its
 6
     creditors.
 7
           55)    The Trustee is informed and believes, and thereon alleges, that the P.J.
 8

 9   Transfers were made:
10
                  (a) while the Debtor was insolvent and for less than a reasonably equivalent
11
                     value;
12

13                (b) rendering the Debtor insolvent and for less than a reasonably equivalent
14
                     value;
15

16
                  (c) while the Debtor was engaged in a business or transaction for which its

17                   remaining assets were unreasonably small in relation to the business or
18
                     transaction and for less than a reasonably equivalent value; and/or
19
20
                  (d) while the Debtor intended to incur, or believed or reasonably should have

21                   believed that it would incur, debts beyond its ability to pay as they became
22
                     due and for less than a reasonably equivalent value.
23

24         56)    By reason of the foregoing, the P&J Transfers are voidable pursuant to 11

25   U.S.C. sections 548 and 544(b), and sections 3439.04, subds. (a) - (b) and 3439.05 of the
26
     California Civil Code.
27

28


                                          Complaint
                                             16
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53          Desc
                                 Main Document    Page 17 of 24


 1          57)    Pursuant to 11 U.S.C. § 550(a), Defendants Prime and Johnson are transferees
 2
     of the voidable P&J Transfers, and the Trustee is entitled to recover the value of the P&J
 3
     Transfers for the benefit of the estate.
 4

 5

 6                                    FIFTH CAUSE OF ACTION
 7
                   CONVERSION AND CONSPIRACY TO CONVERT ASSETS
 8
                                     (AGAINST ALL DEFENDANTS)
 9
            58)    The Trustee hereby incorporates by reference paragraphs 1-57 of this Complaint
10

11   as if fully set forth herein.
12
            59)    As alleged above, Defendants, and each of them, knowingly and willfully
13
     conspired and agreed between themselves to hinder, delay, and defraud the creditors in the
14

15   collection of their claims against Debtor by transferring to Defendant M.B.V. all of Debtor’s
16
     assets, including, but not limited to, contracts, equipment, files, furniture, computers,
17
     software, trade secrets, customer lists, vendor information, employees, good will, R2’s leads,
18

19   and the dba “Student Loan Relief Department” (collectively, the “S.B.I.G. Assets”).
20
            60)    The Defendants succeeded in converting the S.B.I.G. Assets, the value of which
21
     is not known at the time of filing, but the Trustee is informed and believes that at the time the
22

23   assets were worth in excess of $ 1 million.
24
            61)    60)    The Creditors have a right to repayment, and Defendants substantially
25
     interfered with R2’s property by knowingly and willfully conspiring to defraud Creditor
26
27   R2.Creditor R2 did not consent to Defendants fraudulent actions, and their conduct was a
28
     substantial factor in Defendant M.B.V defaulting on its obligations to Creditors.

                                             Complaint
                                                17
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53        Desc
                                 Main Document    Page 18 of 24


 1                                    SIXTH CAUSE OF ACTION
 2                  DECLARATORY JUDGMENT: SUCCESSOR LIABILITY
 3
                                     (AGAINST ALL DEFENDANTS)
 4
            62)    The Trustee hereby incorporates by reference paragraphs 1-61 of this Complaint
 5

 6   as if fully set forth herein.

 7          63)    On a date within four years of the filing its underlying Bankruptcy Petition,
 8
     Debtor transferred its assets (the “S.B.IG. Assets”) to M.B.V.
 9
10          64)    The transfer of the S.B.I.G. Assets to M.B.V. was a transaction that amounted to

11   a consolidation or merger of Debtor and M.B.V.
12
            65)    As a result of the transfer of the S.B.I.G. Assets to M.B.V., Defendant M.B.V.
13

14   became a mere continuation of Debtor.

15          66)    The transfer of the S.B.I.G. Assets to M.B.V. was for the fraudulent purpose of
16
     escaping liability for Debtor’s debts.
17

18          67)    As a result of the foregoing, Defendant M.B.V. is liable as a corporate successor

19   of Debtor for Debtor’s debts as of the date that the Court determines that Debtor transferred
20
     the S.B.I.G. Assets to Defendant M.B.V.
21

22          68)    As a result of the facts described in the foregoing paragraphs, an actual
23   controversy of sufficient immediacy exists between the Parties as to whether Defendant
24
     M.B.V. is a successor entity of Debtor.
25

26   ///
27   ///
28


                                              Complaint
                                                 18
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53      Desc
                                 Main Document    Page 19 of 24


 1                                   SEVENTH CAUSE OF ACTION
 2                          DECLARATORY JUDGMENT: ALTER EGO
 3
                                     (AGAINST ALL DEFENDANTS)
 4
            69)    The Trustee hereby incorporates by reference paragraphs 1-68 of this Complaint
 5

 6   as if fully set forth herein.

 7          70)    On a date within four years of the filing of its Bankruptcy Petition, Debtor
 8
     conspired with Defendants Lyell, Hansen, Johnson, and Prime to make a more profitable
 9
10   business venture by transferring the S.B.I.G. Assets into a separate corporate entity,

11   Defendant M.B.V.
12
            71)    In so doing, Defendants were able to pay to themselves dividends, bonuses, and
13

14   other moneys (the “S.B.I.G. Moneys”) that should have instead been utilized to pay Debtor’s

15   debts. For example, Defendant Lyell utilized his portion of his share of the loot to purchase
16
     a boat called “HYNESIGHT”, depicted above in his “Instagram post”.
17

18          72)    As a result of these actions, the S.B.I.G.’s liabilities were concentrated in

19   Debtor, and its assets were concentrated in Defendant M.B.V.
20
            73)    These bad actions created a unity of interest between Defendants which worked
21

22   to the detriment of Debtor’s creditors.
23          74)    Accordingly, Defendants Lyell, Hansen, Johnson, and Prime are the alter egos
24
     of Debtor.
25

26
27

28


                                           Complaint
                                              19
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53         Desc
                                 Main Document    Page 20 of 24


 1          75)    As a result of the facts described in the foregoing paragraphs, an actual
 2
     controversy of sufficient immediacy exists between the Parties as to whether Defendants
 3
     Lyell, Hansen, Johnson, and Prime are the alter egos of Debtor.
 4

 5

 6                                   EIGHTH CAUSE OF ACTION
 7
                            RECOVERY OF AVOIDED TRANSFERS OR
 8
                       THEIR VALUE PURSUANT TO 11 U.S.C. § 550(A)
 9
                                     (AGAINST ALL DEFENDANTS)
10

11
            76)    The Trustee hereby incorporates by reference paragraphs 1-75 of this Complaint

12   as if fully set forth herein.
13
            77)    Each of the Preferential Transfers, the Constructive Fraudulent Transfers, the
14

15   Actual Fraudulent Transfers, and the Unlawful Distributions (each, a “Transfer,” and

16   collectively, the “Transfers”) is a transfer of the Debtor’s interest in property that should be
17
     avoided as set forth above and, based thereon, Plaintiff is entitled to avoid all such Transfers,
18

19   and each of them.

20          78)    Plaintiff is informed and believes, and based thereon alleges, that Defendants
21
     are entities for whose benefit the Transfers were made and/or is a transferee (initial,
22

23   immediate, mediate and/or otherwise) of one or more of the Transfers, within the meaning of

24   11 U.S.C. § 550(a). Based thereon, Plaintiff is entitled to recover the Transfers, and each of
25
     them, or the value thereof, together with interest at the applicable rate from the date of each
26
27   Transfer for the benefit of the Estate.

28


                                               Complaint
                                                  20
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53     Desc
                                 Main Document    Page 21 of 24


 1                                    NINTH CAUSE OF ACTION
 2                         PRESERVATION OF TRANSFERS AVOIDED
 3
                                     PURSUANT TO 11 U.S.C. § 551
 4
                                     (AGAINST ALL DEFENDANTS)
 5
            79)    The Trustee hereby incorporates by reference paragraphs 1-78 of this Complaint
 6

 7   as if fully set forth herein.
 8          80)    Pursuant to 11 U.S.C. § 551, the Transfers, upon their avoidance, should be
 9
     preserved for the benefit of the Estate.
10

11   ///
12
     ///
13
     ///
14

15   ///
16
     ///
17
     ///
18

19   ///
20
     ///
21
     ///
22

23   ///
24
     ///
25
     ///
26
27   ///
28
     ///

                                            Complaint
                                               21
     Case 2:21-ap-01117-ER       Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53          Desc
                                 Main Document    Page 22 of 24


 1                                  RESERVATION OF RIGHTS
 2         81)     Plaintiff reserves the right to amend this Complaint to include, among other
 3
     things, (i) further information or allegations regarding any of the Transfers, (ii) information,
 4

 5   allegations ,or claims for relief regarding any additional transfers, (iii) modifications of and

 6   revisions to any Defendant’s name, (iv) additional defendants, and (v) additional claims for
 7
     relief, that may become known to Plaintiff at any time during this adversary proceeding
 8

 9   through formal discovery of otherwise, and for the amendments to relate back to the date of

10   filing this Complaint.
11
           82)     Plaintiff reserves the right to bring all other claims for relief that Plaintiff may
12

13   have against Defendants, on any and all grounds, as allowed under the law or in equity.
14   Additionally, nothing contained in this Complaint shall be construed as a waiver of
15
     Plaintiff’s right to object to any proof of claim filed by any Defendant on grounds separate
16

17   and apart from those alleged herein. Accordingly, Plaintiff reserves the right to object, on
18   any and all grounds, to any proof of claim filed by any Defendant.
19
20

21                                              PRAYER
22
           WHEREFORE Plaintiff prays judgment against Defendants, and each of them,
23

24   as follows:

25         1)      On the First Cause of Action:
26
                   (a) That the Transfers to Defendants are avoided pursuant to 11 U.S.C.
27

28                    § 548(a)(1)(A);


                                             Complaint
                                                22
     Case 2:21-ap-01117-ER   Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53       Desc
                             Main Document    Page 23 of 24


 1        2)   On the Second Cause of Action:
 2
               (a) That the Transfers to Defendants are avoided pursuant to 11 U.S.C.
 3
                  § 548(b)(1)(A);
 4

 5        3)   On the Third and Fourth Causes of Action:
 6
               (a) That the Transfers to Defendants are avoided pursuant to 11 U.S.C. § 544
 7
                  and Cal. Civ. Code § 3439, et seq.;
 8

 9        4)   On the Fifth Cause of Action:
10
               (a) That the Court enter a judgment in favor of the Trustee for the recovery of
11
                  the S.B.I.G. Assets pursuant to 11 U.S.C. § 550;
12

13        5)   On the Sixth Cause of Action:
14
               (a) That the Court enter a judgment declaring M.B.V. to be the successor
15

16
                  entity of Debtor;

17        6)   On the Seventh Cause of Action:
18
               (a) That the Court enter a judgment declaring Defendants Lyell, Hanson,
19
20
                  M.B.V., Prime, and Johnson to be the alter egos of Debtor;

21        7)   On the Eighth Cause of Action:
22
               (a) That the Court enter judgment for and/or order that Plaintiff be entitled to
23

24                recover each of the Transfers, or the value thereof, from Defendants under

25                11 U.S.C. § 550;
26
          8)   On the Ninth Cause of Action:
27

28


                                        Complaint
                                           23
     Case 2:21-ap-01117-ER   Doc 1 Filed 06/25/21 Entered 06/25/21 17:47:53           Desc
                             Main Document    Page 24 of 24


 1              (a) That the Court enter judgment and/or order that the Transfers, and each of
 2
                   them, are preserved for the benefit of the Estate;
 3
          9)    On All Causes of Action:
 4

 5              (a) That Defendants, and each of them, be enjoined from transferring or
 6
                   encumbering the Property;
 7
                (b) For attorney fees associated with the prosecution of this suit;
 8

 9              (c) For interest on the sums identified above;
10
                (d) For cost of suit incurred herein; and
11
                (e) For such other relief as the Court may deem proper.
12

13                                                    Respectfully submitted,
                                                 SHARIF | FAUST LAWYERS, LTD.
14

15   Dated: June 25, 2021             By:               /s/ Matthew J. Faust
16
                                                        MATTHEW J. FAUST
                                                    Attorneys for Elissa D. Miller
17                                           Chapter 7 Trustee of the Bankruptcy Estate of
18                                                South Bay Investment Group, Inc.

19
20

21

22

23

24

25

26
27

28


                                         Complaint
                                            24
